289 F.2d 927
Otis HARRISON, Trustee, Appellant,v.David S. PHILLIPS, Regional Commissioner of the GeneralServices Administration, Region 7, of the UnitedStates of America, Appellee.
No. 18642.
,United States Court of Appeals Fifth Circuit.
May 9, 1961.

Joseph Jaworski, Joe H. Reynolds, Houston, Tex., Dewey S. Walker, Pasadena, Tex., Bracewell, Reynolds & Patterson, Houston, Tex., of counsel, for appellant.
Raymond N. Zagone, Roger P. Marquis, Attys., Dept. of Justice, Washington, D.C., Perry W. Morton, Asst. Atty. Gen., J. Edward Williams, Acting Asst. Atty. Gen., William B. Butler, U.S. Atty., Houston, Tex., Arthur L. Moller, Asst. U.S. Atty., Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and JONES, Circuit Judges.
PER CURIAM.


1
The district court granted a motion of the defendant, who is appellee here, to dismiss the appellant's complaint on the ground that the complaint did not state a claim upon which relief could be granted.  Harrison v. Phillips, D.C., 185 F.Supp. 204.  We are in agreement with the conclusion reached by the district court and its judgment is affirmed.